DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.
 Claims 1, 8 and 14 have been amended.
Claims 24-26 have been added.
Claims 1, 3, 5, 8, 10, 12, 14, 16, 18 and 24-26 are currently pending and have been examined.


Response to Amendments
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
The 35 U.S.C. 101 rejection of claims 1, 3, 5, 8, 10, 12, 14, 16 and 18 is maintained. Please see the updated rejection below as necessitated by amendments and the Response to Arguments.
Claim Objections
Claims 1, 8 and 14 are objected to because of the following informalities:  it appears that at the end of the claim limitation there is a “,” and a “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 8, 10, 12, 14, 16, 18 and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1, 3, 5 and 24 falls within statutory class of a process, claims 8, 10, 12 and 25 falls within statutory class of an 
a computer processor displaying, on a display device coupled to the computer processor, the graph to a user, said displaying the graph to the user depicting parameters pertaining to a current state, a modelled state, and a target state for the organization, wherein the current state pertains to current capabilities of the organization, wherein the target state pertains to capabilities that the organization wants to possess at an end of a specified period of time, wherein the modelled state is a state of conformity by the organization to required characteristics, wherein the graph depicts the parameters for each capability of a plurality of capabilities of the organization,  wherein the graph comprises a three-dimensional perspective view of an alignment of a first capability of the plurality of capabilities with respect to an information technology (IT) capability of the organization, and wherein said displaying the graph to the user comprises:
plotting, on the graph on the display device, a grey set of converging pathways that depict the alignment of the first capability vertically and the IT capability horizontally;
plotting, on the graph on the display device, a solid line oriented as a rising diagonal line within the converging pathways, said solid line denoting an ideal path in which the first capability equals the IT capability; and
plotting, on the graph on the display device, a dark line segment within the converging pathways and just below the solid line, said dark line segment being a projected path between the modelled state and the target state, said dark line segment denoting a most desired path along which the IT capability is slightly ahead of the first capability just below the solid line,.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations) and Mental Processes including concepts performed in the human mind (an observation, evaluation, judgement, opinion).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computer processor and display device is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving/determining/transmitting/displaying data on a display device. This generic processor and display device limitation is no more than mere instructions to apply the exception using a generic computer component. Further, a processor configured to cause receiving/determining/transmitting/displaying data to a display device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: computer processor and display device. Taken individually, the additional limitations each are generically recited and thus Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 3, 5, 10, 12, 16, 18 and 24-26 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 3, 10 and 16 further limit the abstract idea by displaying the parameters determined from the analyzing data describing the current state, the target state and the modelled state (a more detailed abstract idea remains an abstract idea). Claims 5, 10 and 18 further limit the abstract idea by comparing the current state with the target state to assess the organization’s progression towards the on-demand capabilities model (a more detailed abstract idea remains an abstract idea). And claims 24-26 further limit the abstract idea by printing the first metric and the second metric on the graph adjacent to the set of converging pathways (a more detailed abstract idea remains an abstract idea).  The identified recitation of the dependents claims falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations) and Mental Processes including concepts performed in the human mind (an observation, evaluation, judgement, opinion). The dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to 
	Response to Arguments
Applicant's arguments filed on December 18, 2020 have been fully considered but they are not persuasive. 
With regard to the 35 U.S.C. 101 rejection of claims 1, 3, 5, 8, 10, 12, 14, 16 and 18, Applicant argues that (1) Independents claims 1, 8, and 14 are not directed to an abstract idea (pages 18-19);  (2) “Claims 1, 8 and 14 are integrated into a practical application" (pages 20-23); (3) “Applicant asserts that independent claims 1, 8 and 14 improves of the technical field of  computer graphics pertaining to means by which a graph is displayed (pages 22-23); and (4) “Applicant asserts that the following combinations of elements of claims 1, 8 and 14 is not well-understood, routine or conventional to a skilled artisan (pages 24-25).
In response to Applicant's argument (1). Examiner respectfully disagrees. Claim 1 recites a method for displaying a graph depicting parameters pertaining to a current state, a modelled state and a target state for an organization, including organization and a plurality of capabilities of the organization such as analyzing Information Technology capabilities that will achieve a target state of the organization capabilities and displaying the analysis via a graphical representation, as described in the Applicant's disclosure in paragraph 0002 "In particular, the invention relates to a method and system for determining the progress of adoption of an on-demand capability model by an organization." See also, paragraph 0008: "For this new model to be supported, the IT organization will need to develop new capabilities, such as technical infrastructure, development methods, operational competencies, skills and best practices." And the claims limitations “wherein the graph comprises a three-dimensional perspective view of an alignment of a first capability of the plurality of capabilities with respect to an information technology (IT) capability of the organization” see also claims 2, 10 and 16 “analyzing data describing the current state, the target 
In response to Applicant's argument (2). Examiner respectfully disagrees. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The computer processor and display device is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving/determining/transmitting/displaying data on a display device. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. The recited processor and display device merely links the abstract idea to a computer environment. In this way, processor involvement is merely a field of use which only contributes nominally and insignificantly to the recited method, which indicates absence of integration. Claims 1, 8 and 14 uses the processor as a tool, in its ordinary capacity, to carry out the abstract idea, by displaying a graph with the result of the analysis of the gathered data i.e., insignificant extra-solution activity: collection, analysis and display. As to this level of computer 
In response to Applicant's argument (3). Examiner respectfully disagrees. The Examiner points out that Applicant has not shown how any improvements are made in the technology or technological aspect of the invention itself. The details referenced of each improvement by Applicant principally describe the type of data gathered (modelled state and target state, ideal path, projected path), analyses performed on the gathered data (data comparison, metrics calculation), and output results (plotting on a graph the results analysis by displaying the paths with solid lines and dark lines, , all of which are abstract ideas (as explained above). In addition, the processor and display device is merely use as a tool to perform an abstract idea and displaying a graph based on the analysis, is a generic function of a computer i.e., output. Therefore Applicant’s claims do not provide several improvements to the technical field of computer graphics. As per MPEP 2106.05 (a) II. Improvements to any other technology or technical field please see the examples that the courts have indicated may not be sufficient to shown an improvement to technology such as gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 
In response to Applicant's argument (4). Examiner respectfully disagrees. The claimed invention is drawn to a patent-ineligible abstract idea and merely require a generic computer implementation (see Specification: Pages 8-9, Figure 1) which fails to transform that abstract idea into a patent-eligible invention. The instant invention/claims are drawn to determine the organization capabilities metrics, and furthermore does not include much else, individually or as an ordered combination, 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
https://www.merriam-webster.com/dictionary/plot
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623